1

2

3
                                UNITED STATES DISTRICT COURT
4
                                       DISTRICT OF NEVADA
5
                                                  ***
6
      JERMAINE JAMAICA CAMPBELL, SR.,                   Case No. 3:19-cv-00576-MMD-WGC
7
                                        Petitioner,                    ORDER
8            v.
9
      WARDEN RUSSELL, et al.,
10
                                    Respondents.
11

12

13          In this habeas corpus action, on September 18, 2019, the Court granted the
14   Petitioner’s motion for appointment of counsel and appointed counsel for Petitioner. (ECF
15   No. 3.) In that order, the Court denied Petitioner’s Application to proceed in forma
16   pauperis because it was incomplete but ordered that Petitioner would not be required to
17   pay the filing fee or file a new in forma pauperis application until after counsel appeared
18   for him. (See id.) Counsel has now appeared for Petitioner. (ECF No 8.)
19          It is therefore ordered that Petitioner will have 30 days from the date of this order
20   to pay the $5 filing fee for this action or file a new, complete in forma pauperis application.
21

22          DATED THIS 22nd day of October 2019.
23

24                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
25

26

27

28
